Sherwood, C. J.

l. municipal coksi°n'^omowiTuInits: town plats.

It was held in Wells v. Weston, 22 Mo. 384, that the Legislature could not authorize a munichPal corporation to tax, for its own local purposes, lands lying beyond the corporate Htnits. This ruling was afterwards approvingly cited in St. Charles v. Nolle, 51 Mo. 122. If the Legislature could not confer such authority as the above mentioned, then a fortiori, the mere assumption of such authority by the officials of the incorporated territory, could confer on their extra-territorial acts no validity. Nor do we think the matter of such validity is at all bettered by reason of section 8 of the act respecting town and city plats, Gen. Stat., 248. The only effect of that section, *379as it seems to us, is, when the plat of an addition to a city or town is deposited with the recorder, to vest in such city or town, if incorporated, or if otherwise, in the county, the fee of such lands as are designed for public use, i. e., for streets, &c., “ and for the uses and purposes aforesaid, and none other;” and that the section in question has not the effect of incorporating such addition and making it part and parcel of the original incorporation. And the Legislature was evidently of the same opinion respecting the effect of section 8 aforesaid; for in 1871 an act was passed making special provision whereby the inhabitants of any addition to any incorporated town or village, not included within the metes and bounds-of such incorporation, might become a part of such incorporated town, &c., and entitled to all the privileges thereof. The act, by its terms, took effect immediately. 2 Wag. Stat., § 1, 1314.

2. estoppel AGAINST DISPUTING ILLEGAL TAXATION.

Respecting the allegation that the inhabitants of the unincorporated portion of the town are estopped from resisting the collection of the tax in question, it may be observed that the authorities are not uniform with regard to the effect produced by the payment of illegal taxes, by those who were not properly assessed by a particular locality, or else were not assessable at all therein. The most of the authorities may be found collated in Cooley on Taxation, 573, et seq. The learned author remarks upon the point in hand, that “ the duty to speak ought to be very imperative to make mere silence operate as an estoppel.” We do not care to enter on a lengthy discussion as to when, where and how parties may be properly held estopped to dispute the legality of any disputed tax, since we do not see that sufficient ground for such discussion appears in the agreed statement of facts. Judgment reversed and cause remanded.
All concur except Norton, J., absent.
Reversed.